Citation Nr: 1033898	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  06-09 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New 
York


THE ISSUE

Entitlement to reimbursement or payment for unauthorized medical 
services provided at Sunnyview Hospital and Rehabilitation Center 
from April 1, 2005 to April 12, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1940 to October 
1945.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a July 2005 decision of the Department of Veterans 
Affairs (VA) Medical Center (MC) in Canandaigua, New York.  

In April 2009, the Board remanded the above issue for further 
evidentiary development.  The case has now been returned to the 
Board for further appellate action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the VAMC via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

While further delay is regrettable, the Board observes that 
further development is required prior to adjudicating the 
Veteran's claim.

A remand by the Board confers upon the veteran, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

VA may reimburse veterans entitled to hospital care or medical 
services for the reasonable value of such care or services that 
are provided by a non-VA facility if: (1) such care or services 
were rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health; and (2) such care or 
services were rendered to a veteran in need thereof (A) for an 
adjudicated service-connected disability, (B) for a non-service-
connected disability associated with and held to be aggravating a 
service-connected disability, (C) for any disability of a veteran 
who has a total disability permanent in nature from a service-
connected disability, or (D) for any illness, injury, or dental 
condition in the case of a veteran who (i) is a participant in a 
vocational rehabilitation program, and (ii) is medically 
determined to have been in need of care or treatment to make 
possible such veteran's entrance into a course of training, or 
prevent interruption of a course of training, or hasten the 
return to a course of training which was interrupted because of 
such illness, injury, or dental condition; and (3) Department or 
other Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been reasonable, 
sound, wise, or practical.  38 U.S.C.A. § 1728 (West 2002); 38 
C.F.R. § 17.120 (2009).  All three statutory requirements must be 
met before reimbursement can be authorized.  Zimick v. West, 11 
Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 542 
(1997).

With respect to whether or not an emergency existed, 38 U.S.C.A. 
§ 1728 and 38 C.F.R. § 17.120 do not provide a definition of when 
an emergency exists.  An emergency has been noted to be "a 
sudden, generally unexpected occurrence or set of circumstances 
demanding immediate action."  Hennessey v. Brown, 7 Vet. App. 
143, 147 (1994).  Claims for payment or reimbursement of the 
costs of emergency hospital care or medical services not 
previously authorized will not be approved for any period beyond 
the date on which the medical emergency ended.  An emergency 
shall be deemed to have ended at that point when a VA physician 
has determined that, based on sound medical judgment, a veteran: 
(1) who received emergency hospital care could have been 
transferred from the non-VA facility to a VA medical center for 
continuation of treatment for the disability; or (2) who received 
emergency medical services, could have reported to a VA medical 
center for continuation of treatment for the disability.  38 
C.F.R. § 17.121 (2009).  As for feasibility of a VA facility, a 
VA facility may be considered as not feasibly available when the 
urgency of the veteran's medical condition, the relative distance 
of the travel involved, or the nature of the treatment required 
makes it necessary or economically advisable to use non-VA 
facilities.  38 C.F.R. § 17.53 (2009).

Records from Sunnyview Hospital and Rehabilitation Center 
indicate that the Veteran presented in the emergency room on 
March 26, 2005 at Ellis Hospital with complaints of substernal 
chest pain with radiation down his left arm.  It was determined 
that he had suffered a non-Q myocardial infarction.  On March 27, 
2005, he underwent a cardiac catheterization and then emergent 
coronary artery bypass graft times three.  The Veteran was 
transferred to Sunnyview Rehabilitation Hospital on April 1, 
2005.  It was noted that the Veteran had a slow course with his 
rehabilitation.  On April 12, 2005, the Veteran was deemed 
"stable and ready for discharge" to home.

As noted by the Board in April 2009, there are no clinical 
records on the Veteran's hospitalization from March 26, 2005 to 
April 12, 2005 of record.  Clearly a medical emergency existed on 
March 26, 2005, when the Veteran presented in the emergency room 
at Ellis Hospital, and it was discovered that he had suffered a 
heart attack.  Thus, the length of the medical emergency and when 
the emergency ended, and the feasibility of a VA facility are at 
issue.  These are medical questions that should be answered by a 
medical professional.  In April 2009, the Board remanded this 
case so that a VA medical opinion could be obtained.  However, no 
opinion was ever obtained.  The Board recognizes that a February 
2006 memorandum from the Chief of Staff from a VAMC recommends 
that the denial of the Veteran's claim be upheld.  This is not a 
medical opinion as the Chief of Staff makes no medical 
conclusions and offers no medical opinion.  There is also no 
rationale provided for the opinion that the denial should be 
upheld.  In short, there is no medical opinion of record 
addressing this matter so it is necessary to obtain such an 
opinion.  38 U.S.C.A. § 5103A(a) (West 2002).  Even if no 
additional records are obtained, this case must still be sent for 
a VA medical opinion based on the admission and discharge reports 
from Sunnyview that are of record.  

Also, in April 2009, the VAMC was asked to associate with the 
medical administrative file complete medical records from Ellis 
Hospital and Sunnyview for the entire period of hospitalization.  
The VAMC sent requests for these records in April 2009.  There 
was no response from Ellis Hospital.  It is unclear if there was 
a response from Sunnyview.  In this regard, the record does 
contain a photocopy of the request for records from Sunnyview.  
The photocopy seems to show a note stating "We have no open 
facility accounts on this patient.  Thank you".  The photocopy 
is not date stamped as received by VA, and there is no indication 
who wrote the note.  In any event, further attempts to obtain 
records from Ellis Hospital and Sunnyview are necessary.  

VA must make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate the claim.  38 C.F.R. 
§ 3.159(c) (2009).  For records not in the custody of a Federal 
department or agency, such reasonable efforts will generally 
consist of an initial request for the records and, if the records 
are not received, at least one follow-up request.  Id.  If VA 
makes reasonable efforts to obtain relevant non-Federal records 
but is unable to obtain them, VA will provide the claimant with 
oral or written notice of that fact.  38 C.F.R. § 3.159(e).  A 
record of the notice must be made, and certain information must 
be contained in the notice.  Id.  Reasonable efforts have not yet 
been made to obtain the records from Ellis Hospital and 
Sunnyview.  On remand, an additional attempting to obtain these 
treatment records should be made.  

Finally, the Board notes that it appears that the Veteran's 
representative was not furnished a copy of the most recent 
supplemental statement of the case.  Disabled American Veterans 
holds a valid power of attorney in this case and should be copied 
on any correspondence sent to the Veteran as long as they remain 
his representative.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Request medical records from Ellis 
Hospital for the period of March 26, 2005 to 
April 1, 2005, and Sunnyview Hospital and 
Rehabilitation Center for the period of April 
1, 2005 to April 12, 2005.  If needed, 
request authorization to obtain these records 
from the Veteran (i.e. VA Form 21-4142).

2.  After the above has been accomplished, 
but regardless of whether any additional 
records are obtained, provide the Veteran's 
file to an appropriate VA physician for an 
opinion as to when the Veteran's medical 
emergency ended during his hospitalization at 
the Sunnyview Rehabilitation Hospital from 
April 1, 2005 to April 12, 2005.  (An 
emergency is deemed to have ended at that 
point when a veteran who received emergency 
hospital care could have been transferred 
from the non-VA facility to a VA medical 
center for continuation of treatment for the 
disability.)

Also, the VA physician should determine 
whether or not a VA or other Federal facility 
capable of treating the Veteran in the manner 
required was available on April 1, 2005, or 
the soonest time thereafter.  The VA 
physician should discuss all relevant 
factors, including the urgency of the 
Veteran's medical condition, the relative 
distance of the travel involved, and whether 
the nature of the treatment required made it 
necessary or economically advisable to use 
non-VA facilities

3.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefit sought on appeal remains denied, then 
the Veteran and his representative should 
be furnished with a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  VA will notify the Veteran if further action is 
required on his part.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



